                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      Case No. 2:19-cv-14048-ROSENBERG/MAYNARD


JOHN O. HUDDLESTON,

       Plaintiff,

v.

UNITED STATES OF AMERICA,

      Defendant.
_______________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on Defendant’s Motion for Summary Judgment. DE 52.

The Motion has been fully briefed. The Court has carefully considered the Motion, Plaintiff’s

Response thereto [DE 55], Defendant’s Reply [DE 66], and the record and is otherwise fully

advised in the premises. For the reasons set forth below, Defendant’s Motion for Summary

Judgment is denied.

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). If the movant shows that there is no genuine dispute as to a material fact,

the burden shifts to the non-moving party to come forward with specific facts showing that there

is a genuine issue for trial. Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018).

       “A factual dispute is ‘material’ if it would affect the outcome of the suit under the

governing law, and ‘genuine’ if a reasonable trier of fact could return judgment for the non-moving

party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008).

When deciding a summary judgment motion, a court views the evidence in the light most favorable
to the non-moving party and draws all reasonable inferences in that party’s favor. Furcron v. Mail

Ctrs. Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016). The court does not weigh conflicting

evidence or make credibility determinations. Id.

       Defendant contends that summary judgment is appropriate because, given prior rulings of

the Court, Plaintiff has no expert witness to testify that the vehicle accident at issue caused his

injuries, and thus he cannot establish causation, a necessary element of his negligence claim.

Unless the injury at issue is readily observable such as a broken leg from being struck by an

automobile, a plaintiff is required to introduce medical testimony to establish medical causation,

which is a necessary element for a finding of negligence in a personal injury action. Jones v. Royal

Caribbean Cruises, Ltd., No. 12-20332-CIV, 2013 WL 8695361, *5-6 (S.D. Fla. Apr. 4, 2013)

(explaining that injuries such as back difficulties are not readily observable); Marking v. Novartis

Pharm., Corp., No. 00-9108-CV, 2002 WL 32255405, *3 (S.D. Fla. Feb. 12, 2002). Summary

judgment is appropriate where no such testimony is available. Marking, 2002 WL 32255405, *3.

       A lay witness may only testify to opinions or inferences that are rationally based on the

witness’s perception, helpful to a clear understanding of the witness’s testimony or to determining

a fact in issue, and not based on scientific, technical, or other specialized knowledge within the

scope of Fed. R. Evid. 702. United States v. Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005)

(citing Fed. R. Evid. 701). “[T]he ability to answer hypothetical questions is the essential

difference between expert and lay witnesses.” Id. (alteration and quotation marks omitted).

       A treating physician testifying as a lay witness may testify about the cause of an injury if

knowledge of causation was necessary for the physician to treat the patient or make decisions about

treatment. Wilson v. Taser Int’l, 303 F. App’x 708, 712-13 (11th Cir. 2008); Carideo v. Whet


                                                 2
Travel, Inc., No. 16-23658-CIV, 2018 WL 1367444, *12-13 (S.D. Fla. Mar. 16, 2018); Jones,

2013 WL 8695361, *5. If, at the summary-judgment stage, it is unknown whether the plaintiff has

treating physician lay witnesses to provide causation testimony, summary judgment should be

denied. Jones, 2013 WL 8695361, *6. The exact boundaries of the treating physician’s testimony

are then addressed at trial with specific objections to specific testimony. Id.

         Here, even if Plaintiff has no witness to testify as an expert, Defendant has not shown that

none of Plaintiff’s treating physician lay witnesses needed to know the cause of the accident to

treat Plaintiff or to make decisions about his treatment. Therefore, Defendant has not shown that

Plaintiff has no admissible medical testimony to establish medical causation. Plaintiff’s ability to

establish medical causation remains a genuine issue for trial and, thus, Defendant’s motion for

summary judgment is denied. The scope of the testimony of Plaintiff’s treating physician lay

witnesses will be addressed at trial. 1

         Finally, the Court notes that Plaintiff’s counsel has an obligation to the Court not to pursue

this case to trial if counsel knows or should know that Plaintiff will be unable to prove his claims.

See Murray v. Playmaker Servs., LLC, 548 F. Supp. 2d 1378, 1383 (S.D. Fla. 2008) (explaining

that, “[a]s an officer of the court, every attorney ha[s] a duty to be candid and loyal and an

attorney’s duty to zealously prosecute a case for his client cannot outweigh his or her obligation

to the court” and concluding that counsel should have advised her client to dismiss a lawsuit where

counsel should have known after discovery that no claim existed); see also Fed. R. Civ. P. 11(b)

(requiring the representations that an attorney or party makes to a court in writing to be warranted


1
  While the parties’ briefing does not make the precise nature of Plaintiff’s injuries clear, the Court’s understanding
from a review of the record is that Plaintiff is claiming neck and back injuries and not a type of injury that is readily
observable such as a broken leg. To the extent that the Court is mistaken and Plaintiff did sustain a readily observable
injury, his ability to establish causation for such an injury is also a genuine issue for trial.
                                                           3
by the facts or law). Should it become clear at trial that Plaintiff has no admissible evidence by

which to prove medical causation and that a grant of a motion for judgment as a matter of law

under Fed. R. Civ. P. 50 is a certainty, the Court will entertain any appropriate post-trial motion

for sanctions or an award of fees.

        Based on the foregoing, it is ORDERED AND ADJUDGED that Defendant’s Motion for

Summary Judgment [DE 52] is DENIED.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 17th day of

December, 2019.

                                                     _______________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE

Copies furnished to: Counsel of Record




                                                4
